     Case 1:18-cr-00112-DAD-BAM Document 55 Filed 08/13/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:18-CR-00112-DAD-BAM

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                                v.

14   JEFFREY JOHN HANSEN,

15                                      Defendant.

16

17             On or about November 5, 2019, this Court entered a Preliminary Order of Forfeiture

18   pursuant to the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into

19   between plaintiff and defendant Jeffrey John Hansen forfeiting to the United States the following

20   property:

21                      a. Hewlett Packard laptop computer, seized from defendant by law enforcement

22                           on or about September 6, 2017;

23                      b. HGST internal hard drive, seized from defendant by law enforcement on or

24                           about September 6, 2017;

25                      c. Insten USB thumb drive, seized from defendant by law enforcement on or

26                           about September 6, 2017; and,

27                      d. SD cards, compact discs, hard drives, or other electronic storage devices

28                           containing visual depictions of minors engaged in sexually explicit conduct
      FINAL ORDER OF FORFEITURE                              1
     Case 1:18-cr-00112-DAD-BAM Document 55 Filed 08/13/20 Page 2 of 2

 1                          and seized from defendant by law enforcement on or about September 6, 2017.

 2            Beginning on January 17, 2020, for at least 30 consecutive days, the United States

 3   published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

 4   site www.forfeiture.gov. Said published notice advised all third parties of their right to petition

 5   the Court within sixty (60) days from the first day of publication of the notice for a hearing to

 6   adjudicate the validity of their alleged legal interest in the forfeited property.

 7            The Court has been advised that no third party has filed a claim to the subject property,

 8   and the time for any person or entity to file a claim has expired.

 9            Accordingly, it is hereby ORDERED and ADJUDGED:

10            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States all right,

11   title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253, including all right,

12   title, and interest of Jeffrey John Hansen.

13            2.       All right, title, and interest in the above-listed property shall vest solely in the

14   name of the United States of America.

15            3.       The Federal Bureau of Investigation shall maintain custody of and control over the

16   subject property until it is disposed of according to law.

17   IT IS SO ORDERED.
18
         Dated:       August 13, 2020
19                                                          UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
